IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00113-CR

DAVID WAYNE KERR,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                            From the 77th District Court
                             Limestone County, Texas
                              Trial Court No. 12491-A


                                       ORDER


       This appeal was abated on April 28, 2016 for the trial court to determine a date

certain when the reporter’ record in this appeal would be filed. The reporter’s record has

been filed. Accordingly, this appeal is reinstated.

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal reinstated
Order issued and filed June 2, 2016